                     Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 1 of 81
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
                    or identify the person by name and address)              )              Case No.    VZ
 4227 JENIFER ST., N.W., WASHINGTON, D.C. AND                                )
        ELECTRONIC DEVICES THEREIN                                           )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A.

located in the                                    District of                 Columbia                  , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                              Offense Description
        18 U.S.C. sec. 201, 371, 666,             Bribery of public officials, conspiracy to defraud U.S., federal programs bribery,
        1001, 1031, 1346, 1956; 31                false statements, major fraud against U.S., honest services fraud, money
        U.S.C. sec. 5324                          laundering, and structuring
          The application is based on these facts:
        See Attached Affidavit of Special Agent Christopher Swenson

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached
                                                                             ached sheet.


                                                                                                       Applicant’s signature

                                                                                 Dept. of State-OIG Special Agent Christopher Swenson
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                                      (specify reliable electronic means).


Date:
                                                                                                         Judge’s signature

City and state:
                                                                                                       Printed name and title
                          Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 2 of 81
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-sw-145
    4227 JENIFER ST., N.W., WASHINGTON, D.C. AND                            )
           ELECTRONIC DEVICES THEREIN                                       )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):

  See Attachment A hereto




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

  See Attachment B hereto




          YOU ARE COMMANDED to execute this warrant on or before           June 1, 2021          (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Robin M. Meriweather                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                      .


Date and time issued:
                                                                                                          Judge’s signature

City and state: Washington, District of Columbia                                   Robin M. Meriweather, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 3 of 81
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sw-145
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 4 of 81




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF:

4227 JENIFER ST., N.W., WASHINGTON,
D.C. AND ELECTRONIC DEVICES
THEREIN, and                                       SW No. 21-sw-145_
MAY SALEHI,

UNDER RULE 41


            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Christopher D. Swenson, Special Agent of the U.S. Department of State (“State

Department”), Office of the Inspector General (“OIG”), being first duly sworn, hereby depose

and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the individual known as MAY SALEHI

(“SALEHI”) and the premises known as 4227 Jenifer Street, N.W., Washington, D.C.,

(hereinafter the “PREMISES”), further described in Attachment A, for the things described in

Attachment B.

       2.       I have been employed as a Special Agent with the State Department for over

seven years. During that time, I have conducted complex, multinational investigations and have

made arrests for complex financial crimes involving money laundering, identity theft, wire fraud,

visa fraud, and bank fraud. Based on my training and experience, I am familiar with the use of

electronically stored information in such investigations. During my career, I have participated in
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 5 of 81




the execution of numerous search warrants involving documentary and electronic evidence. I

have received numerous certifications in computer and mobile device forensics, attended training

in white collar fraud, and completed approximately 27 weeks of New Agent Training at the

Federal Law Enforcement Training Center in Brunswick, Georgia, and the Diplomatic Security

Training Center in Dunn Loring, Virginia.

       3.      Prior to my employment with the State Department, I was a sworn officer with

Homeland Security Investigations, and served as a police detective and supervisor with the City

of Newburgh, New York, police department, where I was assigned to investigate homicides,

robberies, and gang conspiracy cases.        I have a total of approximately 20 years of law

enforcement experience and have made over approximately 700 arrests. As a federal agent, I am

authorized to investigate violations of laws of the United States, and as a law enforcement officer

I am authorized to execute warrants issued under the authority of the United States.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit

is intended to show merely that there is sufficient probable cause for the requested warrant. It

does not set forth all of my knowledge, or all of the knowledge of others, about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of Title 18 of the United

States Code, Sections 201 (bribery of public officials), 371 (conspiracy to defraud the United

States), 666 (federal programs bribery), 1001 (false and fictitious statements), 1031 (major fraud

against the United States), 1346 (honest services fraud), and 1956 (money laundering), and Title

31 of the United States Code, Section 5324 (structuring) (the “Subject Offenses”), have been

committed by MAY SALEHI and other co-conspirators.




                                                 2
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 6 of 81




                                     PROBABLE CAUSE

                                            Overview

       6.      Since in or around June 2018, I have been investigating government contract

fraud and associated misconduct related to a company known as Montage, Inc. (“Montage”).

Montage is a U.S.–based business incorporated in 1986, which is primarily involved in

worldwide Government construction projects, including embassies, military posts, consulates,

and similar overseas properties owned and operated by the United States Government. Montage

has performed over approximately $220 million dollars in contracting work for the U.S.

Government, including for the Department of Defense, the Department of Justice/Federal Bureau

of Investigation, the State Department, the Department of the Interior, the Department of

Agriculture, NASA, the EEOC, and the Department of Veterans Affairs. Since in or around

2014, Montage appears to have focused primarily on competing for and obtaining contracts with

the State Department.      During that period, the State Department has awarded Montage

approximately six critical infrastructure projects involving U.S. Embassy/Consulate construction

contracts totaling approximately $100 million. These projects included locales such as Ecuador,

Spain, Sudan, the Czech Republic, and Bermuda. 1

       7.      This ongoing investigation has revealed that Montage and its principals have

engaged in a wide range of fraudulent practices, including, among other things,

misrepresentations about ownership, financial condition, personnel, and having the qualifications

necessary to complete construction projects; identity theft; and misrepresentations in tax filings.



1
  A review of bank records shows that Montage routed several hundred wire transfer payments
through the Southern District of New York to support its business operations abroad.




                                                3
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 7 of 81




As part of this scheme, Montage employed various means and methods of defrauding the

Government.

       8.      One aspect of Montage’s multifaceted fraud scheme was cultivating a State

Department insider, including paying lucrative bribes to that State Department employee in

exchange for confidential State Department information. This State Department insider worked

in the Department’s Overseas Building Operations group (“OBO”), which gave her access to

information extremely valuable to Montage, and gave her the opportunity to help steer certain

overseas business to Montage. In addition to her access and opportunity, she had a strong

incentive to share confidential information in exchange for payment: She was in long-term,

substantial financial distress in her personal life.   Montage appears to have exploited this

opportunity.   Prior to 2013, Montage was a general government contractor that performed

construction for a wide array of governmental entities, including the State Department; indeed,

an overseas project for the State Department nearly bankrupted Montage in or around 2012. Yet

in or around 2014, Montage’s business model significantly changed: Montage appears to have

transformed from a general government contractor, to a company that nearly exclusively

performed overseas construction for the State Department—the precise type of project that had

just nearly bankrupted Montage, but also the precise type of project for which an OBO insider

would be especially valuable. From 2014 through 2017, Montage had the tremendous good

fortune to win six major overseas contracts with the State Department, worth approximately

$100 million. I believe that these developments are explained by the existence of a State

Department insider who had an illegal relationship with Montage and received bribes from

Montage in or around both 2014 and 2016/2017. A cooperating witness—a former Montage

employee who personally participated in the bribe scheme in 2016/2017—has confirmed the




                                               4
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 8 of 81




payment of bribes during that period. Indeed, the investigation has revealed that the four

individuals involved in the bribe scheme in 2016/2017—Montage’s principal, two middlemen,

and the State Department insider—were all born in Iran; they had interconnected relationships;

and Montage’s principal reportedly met the State Department insider through an Iranian

community group.

       9.      The State Department insider is MAY SALEHI. The present application is for a

search of SALEHI’s physical person, as well as for the items listed in Attachment B and believed

to located at her residence (i.e., the PREMISES).

                      Background: The Federal Construction Industry

       10.     Based on my investigation to date, including my review of documents and

conversations with others, I am generally aware that various agencies within the federal

government pay millions of dollars annually in order to build and repair various federal

buildings, including offices, barracks, embassies, and consulates. I further know that various

entities, including Montage, particularly focus their business on bidding federal construction

projects. Generally, in connection with a given project, the Government issues requests for

proposals or a public invitation that is intended to solicit a project estimate, or “bid,” for that

project. In many projects, the companies that wish to compete for Government business are

asked to submit sealed bids, such that the various bidders do not know what their fellow

competitor companies have estimated the project will cost to complete. This type of solicitation

is known as competitive sealed bidding—which is intended to avoid corruption and collusion, as

well as to maximize taxpayer value by affording the Government several independent estimates

to choose from. Such bids typically factor in many considerations, including the project’s size,

complexity, nature, location, timeline, and perceived prestige; the costs of raw materials, labor,




                                                5
          Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 9 of 81




and shipping to complete the project; and how much profit the company seeks—or is willing to

forego in an attempt to underbid its competitors. After a public invitation, the solicitation period

is typically held open for a period of time, and then the Government conducts a public opening

of the sealed bids, to be followed by a public award of the bid. While Government contracting is

complex, broadly speaking, the purpose behind this type of competitive bidding procedure is to

ensure that the Government has the opportunity to award the bid to the lowest qualified bidder—

although it may not always be obligated to do so. 2

                                             *   *    *

         11.    The sections that follow are divided into two primary parts: Part One relates to

Montage, its principal Sina Moayedi, its multifaceted fraud scheme, and a highly counterintuitive

change in its business model. Part Two relates to the State Department insider, MAY SALEHI.


    Part One: Montage, Moayedi, Widespread Fraud, and a Highly Counterintuitive Development

                                  Background: Sina Moayedi

         12.    Based on my investigation to date, including my review of documents and

publicly filed corporate information, and interviews I have conducted with multiple Montage

employees (or former employees), I know that Sina Moayedi (“Moayedi”) is the founder and

owner of Montage, that Moayedi is the controlling entity behind Montage, and that Moayedi

makes all material decisions on Montage’s behalf. From these same sources, I also know that

since at least 1995, Moayedi has falsely represented to the Government, to the state of Maryland,



2
  For example, the lowest bidder may be deemed unqualified; for instance, if the bidder cannot
meet the requisite bonding requirements, if the bidder does not have the necessary experience or
security clearances, or if the bidder’s proposal is otherwise defective. To avoid this issue, in
some situations, the Government may conduct pre-screening of applicants’ qualifications, and
then provide bidders the opportunity to submit a final bid after the screening, which increases the
likelihood that the lowest bidder will be eligible to be awarded the project.


                                                 6
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 10 of 81




and to other authorities that various individuals were the “President” of Montage, in order to

claim that Montage was a minority owned (and sometimes female-owned) business.                The

investigation has revealed that, on and off for more than 25 years, Montage has claimed to have

multiple minority “owners” at different points in time, but in fact, they were all figureheads, as

Moayedi controlled the company at all times. 3

                2008-2012 Nigeria Project: Montage Almost Goes Bankrupt

        13.    Based on my participation in this investigation, including my interviews of

various former Montage employees and my review of State Department records, I am aware,

among other things, that in or around 2008, Montage won a State Department project in Lagos,

Nigeria worth approximately $26.1 million. This project involved the design and construction

for both a partial renovation of, and a new addition to, the U.S. Consulate in Lagos, Nigeria,

including a perimeter security upgrade. A review of documents indicates that this project was

estimated to be completed by October 2010, but Montage did not finish it until in or around early

2012.

        14.    Based on my interviews of various former Montage employees, I am aware that

this project nearly bankrupted Montage and caused Moayedi to terminate most employees

because he could no longer afford them. For example:

                a. One former Montage employee explained, in substance and in part, that:



3
 As reflected herein, I believe that Moayedi was and always has been the owner and principal of
Montage, and that others have served as his alter ego/nominee for the purposes of conferring
minority and/or woman-owned business status on Montage. My investigation has confirmed that
by asserting this alleged minority “status,” Moayedi secured for Montage unfair material
advantages when seeking contracts with the State Department and other Governmental entities.
For example, for many Government contracts, “certified” women-owned businesses must be
awarded 5% of a contract’s total dollar value.



                                                 7
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 11 of 81




                          i.   The Lagos, Nigeria project was problematic for Montage;

                         ii.   The job was bigger than Montage could handle;

                        iii.   Montage almost went bankrupt during that project; and

                        iv.    Montage laid off everyone other than Moayedi and a former

                               financial officer.

               b. Another former Montage employee (specifically, the former financial officer

                  referenced in the paragraph above, “Former Financial Officer-1”) stated, in

                  substance and in part, that:

                          i.   Former Financial Officer-1’s role in the Nigeria project evolved

                               from a security-type escort to assistant project manager, despite a

                               lack of qualifications for the latter role; and

                         ii.   After the Nigeria project, Moayedi invited Former Financial

                               Officer-1 to lunch, during which Moayedi (1) started crying,

                               complaining that Montage was failing; (2) explained that he was

                               forced to fire everyone, because he did not have the money to

                               pay them; and (3) asked Former Financial Officer-1 to come

                               back to Montage, to help fix the company.

               c. Montage’s former outside accountant and CPA (“CPA-1”) likewise

                  confirmed, in substance and part, that the Lagos, Nigeria project had many

                  problems, which threatened to bankrupt Montage.

       15.    Based on my review of Intuit business records, I am aware of the following,

among other things:

               a. In or around 2010, 2011, and most of 2012, there were various individuals on




                                                 8
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 12 of 81




                    Montage’s payroll.

                b. However, from in or around November 2012 until mid-March 2014, the only

                    Montage employee on the payroll (or receiving a paycheck) was Sina

                    Moayedi.

I believe this contrast further confirms these witnesses’ statements that Montage was nearly

bankrupted following the Nigeria project and laid off nearly all of its workers.


       16.     As set forth in the next section, despite nearly going bankrupt from the State

Department’s Nigeria project, Montage did not subsequently shy away from State Department

projects. To the contrary, following the Nigeria debacle, Montage appears to have transformed

its business model so that it relied almost exclusively on State Department projects thereafter—

indeed, the exact type of overseas, complex, U.S. embassy/consulate project that Montage had

just been nearly decimated by.

             2014: Montage’s Business Model Appears to Significantly Change

       17.     Based on my review of federal construction contract records, I am aware that

Montage’s business model appears to have significantly changed in or around 2014. Prior to that

time, Montage performed construction projects for a wide swath of governmental entities,

including but not limited to the Department of the Navy, the Department of the Army, the

Department of the Air Force, the Nuclear Regulatory Commission, NASA, the EEOC, the Public

Buildings Service, the FBI/Department of Justice, FEMA, the Bureau of the Fiscal Service, the

Employment and Training Administration, the National Park Service, and the State Department.

Prior to in or around 2014, Montage completed approximately $59.6 million in construction

projects for the State Department. But it also completed significant projects for, among other




                                                 9
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 13 of 81




agencies, the Navy ($30.8 million, in total), the Public Buildings Service ($10.5 million, in total),

the Army ($8.5 million, in total), and NASA ($6.5 million, in total). From approximately 1993

to 2012, construction for the State Department appears to have represented (in dollar amounts)

approximately 50% of Montage’s total revenue stream—approximately $59.6 million out of

$118.1 million.

       18.     Starting in or around 2014, Montage’s business model overwhelmingly shifted to

construction for the State Department specifically. For example, in terms of overall revenue,

between 2014 and the present, the State Department paid Montage about $106.5 million, in total

(and $105.1 million was during only 2014-2017). During the same period, other executive

branch agencies paid Montage less than about $5 million—combined. From 2014 to the present,

construction for the State Department therefore represented more than approximately 95% of

Montage’s executive branch revenue stream (approximately $106.5 million of $111.4 million).

Montage thus appears to have transformed from a company that, for decades, had been a general

government contractor, to a company that nearly exclusively performed construction for the

State Department.

       19.     Between in or around 2014 and 2017, Montage won six major, lucrative contracts

with the State Department to build U.S. embassies or consulates overseas. In other words,

although Montage was nearly bankrupted by the complex, overseas, State Department project in

Lagos, Nigeria, it responded by promptly refocusing virtually its entire business on complex,

overseas, State Department work thereafter. As discussed below, I believe that these seemingly

counterintuitive developments are explained by the existence of a State Department insider who

had an illegal relationship with Montage.




                                                 10
            Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 14 of 81




                        The September 2020 Montage Search Warrants

        20.      Montage primarily operates out of two corporate office locations in the

Washington, D.C. area. The first location (“Premises-1”), in Washington, D.C., is the only

location that Montage lists as its corporate headquarters, and holds out to the public as its

primary business location. However, Montage also operates a second “secret” location in Chevy

Chase, Maryland (“Premises-2”), which is unknown to the public, and where nearly all of

Montage’s employees work on a daily basis.

        21.      On or about September 23 and 24, 2020, I, along with other Special Agents,

executed a series of judicially authorized search warrants relating to Montage. Among the

premises searched were Premises-1; Moayedi’s home in Chevy Chase, Maryland; and the secret

Premises-2 office suite in Chevy Chase, Maryland, which was purchased through a shell

company and which had a sign by the entrance with the name of another entity (“ASAM,” which

stands for American Society for Addictive Medicine), not Montage. Numerous paper documents

and other items of relevance were seized, particularly from Premises-2; along with nearly 40

computers, numerous peripheral drives, USB drives, external hard drives, several cellphones

(including two that appear to have belonged to Moayedi), and an approximately 96-terabyte

server. 4



4
   These search warrants predated the discovery of the potential involvement of a State
Department insider; accordingly, the Subject Offenses (at that time) included conspiracy to
defraud the United States, major fraud against the United States, wire fraud, bank fraud,
conspiracy to commit wire and bank fraud, aggravated identity theft, money laundering, false
statements, perjury and false declarations before a court, and the unauthorized removal and
retention of classified materials. See Exhibit A (Search Warrant Application and Warrant in the
District of Columbia, which are incorporated herein by reference).




                                              11
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 15 of 81




       22.     I personally participated in the search of Premises-2. Shortly after securing that

premises, I introduced myself to Sina Moayedi and explained, in substance and part, that agents

were present to execute a search warrant. Moayedi was also advised, in substance and part, that

he was not under arrest—and that he was free to stay or free to go, and free to call his attorney;

he was also informed that if he left the premises, he would not be allowed back during the

search. Moayedi requested to speak with counsel, and I facilitated his request by retrieving his

counsel’s phone number. Another agent and I informed Moayedi that he should consult with his

attorney, and that the investigative team would be willing to listen if he had information he

wished to convey to us at a later time. I specifically stated that if Moayedi, for example, had

information about a Government insider, that it would be something we would be very interested

to hear. Moayedi’s demeanor and expression changed immediately, as he raised his head and

made direct eye contact with me, stating in substance, “I think I understand what you’re asking:

You want to know if I’m paying someone in the State Department?” Agents stated they would

be interested in that, but again informed him that this would need to be coordinated through his

attorney.

       23.     No arrests were made at the time of these searches (nor have any been made thus

far), but agents interviewed several Montage employees. During these interviews, Montage’s

bookkeeper (“Bookkeeper-1”) blamed a Montage former financial officer (Former Financial

Officer-1) for the cause of Montage’s problems, suggesting that Former Financial Officer-1 had

embezzled money from the company.          In a separate interview with a Montage executive

(“Executive-1”), Executive-1 also blamed Former Financial Officer-1 for embezzling funds from

the company.

       24.     Notwithstanding the claims of Bookkeeper-1 and Executive-1, the investigation




                                               12
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 16 of 81




has revealed that Montage continued to engage in fraudulent conduct following the departure of

Former Financial Officer-1 from Montage in 2018. To give one example, in or around April

2019, the State Department terminated Montage’s construction contract for the Madrid, Spain

Embassy for non-performance. However, from my review of subpoena returns from Montage’s

primary bank (“Bank-1”), I learned that Montage later represented to Bank-1 (in connection with

Montage-1 line of credit with Bank-1) that Montage was approximately 47% done with the

Madrid, Spain project, had earned approximately $7 million, and anticipated earning

approximately $6 million more from this project. All of these statements were false, because

Montage had already been terminated at the Madrid Embassy project.

       25.    From Bank-1 subpoena returns, I also learned the name of the individual who

served as Montage’s longtime outside accountant and CPA (“CPA-1”). Subsequently, both

Former Financial Officer-1 (who served as Montage’s in-house accountant) and CPA-1 (who

served as Montage’s outside accountant) were informed that they are subjects of this

investigation, and both are now attempting to cooperate with the Government. 5

                       The Interview with Former Financial Officer-1

       26.    On or about October 9, 2020, I and an SDNY Special Agent interviewed Former

Financial Officer-1 at his residence in Maryland. During this interview, I read Former Financial

Officer-1 Montage corporate documents including an email in which CPA-1 blamed Former



5
  Specifically, both Former Financial Officer-1 and CPA-1 have admitted that they engaged in
multiple financial frauds at the direction of Moayedi. Both have participated in separate proffer
sessions with the Government in the hopes of obtaining leniency. To date, the information that
these individuals have provided has been extensive, relevant, and generally reliable—and has
been corroborated in many respects by other witnesses I have spoken to, and by numerous
corporate financial documents I have reviewed, including Montage and Moayedi’s corporate tax
returns.



                                               13
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 17 of 81




Financial Officer-1 for Montage’s problems (“Email-1”). For example, in substance and part,

CPA-1 wrote that Former Financial Officer-1 embezzled money from the company, alleged that

Former Financial Officer-1 was an alcoholic, and claimed that Former Financial Officer-1 had

mental health problems. At one point, CPA-1 wrote, in substance and in part, that: “A trusted

employee of many years was able to cover up his embezzlement of funds by creating an entire

phony universe of Quickbooks, payroll, receivables, payables and bank account statements. . . .

[T]he manipulation of the Company’s books and financial statements was a cover up for the

embezzlement. . . . He prepared phony invoices of all kinds, phony bank statements, phony bank

reconciliations, phony payroll reports. He took payroll under assumed names.” 6

       27.    Upon learning that numerous Montage employees were blaming Former Financial

Officer-1 for Montage’s issues, Former Financial Officer-1 reported that Montage and Moayedi

were engaged in widespread deception and fraud, and further, implicated himself in a number of

Montage’s schemes. Among other things, Former Financial Officer-1 stated that Moayedi was a

“master forger” and described how Moayedi and another Montage employee would

electronically alter Bank-1 documents to alter bank account balances, and then provide those

altered documents to bonding companies. 7 Former Financial Officer-1 also stated that Moayedi

and others had forged resumes.

       28.    In addition, Former Financial Officer-1 stated that Montage kept at least four

separate sets of books and records, and admitted that s/he had assisted Moayedi by perpetuating

this fraud. Former Financial Officer-1 stated, in substance and part, that the purpose of keeping



6
  As discussed below, CPA-1 later reported to us that this email was written solely based on
information that Moayedi had provided to CPA-1.




                                               14
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 18 of 81




multiple sets of books was to satisfy different capital and earnings requirements for different

entities. Thus, for example:

                a.    Montage kept one set of books for Bank-1. These records contained

                      accurate records regarding cash-on-hand, since Bank-1 could easily verify

                      deposit amounts by conducting simple due diligence on Montage’s bank

                      accounts.

                b.    Montage kept a second set of books for the bonding company. These

                      records overstated Montage’s income and showed more cash-on-hand than

                      Montage actually had, which had the effect of lowering the cost of

                      Montage’s construction bond.

                c.    Montage kept a third set of books for another bonding company, the

                      purpose of which was similar to the second set described in subparagraph

                      (b) above.

                d.    Finally, Montage kept a set of fraudulent books for the Internal Revenue

                      Service (“IRS”), in which Moayedi frequently understated his and

                      Montage’s income. 8

       29.    In support of these claims, Former Financial Officer-1 produced a partial set of

Montage records with separate “tabs,” and showed us how the tabs separated each set of

Montage’s fraudulent books and records as outlined above. Former Financial Officer-1 also



7
 Generally, all State Department projects required a bond or a surety, the cost of which was
borne by the contractor, and was intended to guarantee satisfactory completion of the project.
8
 Montage is an “S-Corporation” which means that its earnings are passed through to the owners,
and are reported on the owner’s tax returns.




                                              15
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 19 of 81




confirmed that CPA-1 was Montage’s long-time outside accountant. 9 Former Financial Officer-

1 further stated that CPA-1 knew about Montage’s multiple records scheme, and was likely to

maintain complete sets of these records at the location where CPA-1 maintained CPA-1’s

practice. Former Financial Officer-1 added that CPA-1 only signed one of the four sets books,

because CPA-1 wanted to “save his ass.” However, in the binder provided by Former Financial

Officer-1, each set of books and records has a cover letter, on CPA-1’s letterhead and from CPA-

1, representing that the set of records complies with standard accounting principles.

       30.     Former Financial Officer-1 also noted that there was a purported tax form that

accompanied each set of books and records. Former Financial Officer-1 personally showed me

two versions of the same tax form, which differed markedly, depending on to whom Moayedi

was submitting the document.        The particular document at issue—which was merely an

example—was a Form 1040 from tax-year 2016. In the version that Moayedi submitted to Bank-

1 in connection with maintaining his line of credit, Moayedi reported earning approximately $2.6

million in income. However, in the version of the form which Moayedi submitted to the U.S.

Government, Moayedi reported earning only a fraction of that—approximately $375,000—

which, of course, would have reduced his tax obligation. 10



9
  And indeed, financial records reveal repeated large payments from Montage to CPA-1. For
instance, in 2019 alone, Montage paid CPA-1 at least approximately $66,000. Moreover,
telephonic records reveal approximately 13 contacts between Moayedi’s known cellphone
number and CPA-1’s telephone/fax numbers—which appear to be a residential landline
numbers—between in or around October 2017 and June 2020.
10
   On or about October 16, 2020, we executed a search warrant on CPA-1’s home in
Massachusetts. Soon after, CPA-1 began cooperating, in which CPA-1 confirmed most aspects
of Former Financial Officer-1’s testimony to us. CPA-1 also stated that CPA-1 was told by
Moayedi that Former Financial Officer-1 was an alcoholic and an embezzler, and therefore the
information that formed the substance of the allegations in Email-1 had been provided to CPA-1
by Moayedi. CPA-1 also indicated that, in some years, Moayedi had understated his income to
the IRS, but in other years, Moayedi had actually overstated his income to the IRS in part in


                                                16
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 20 of 81




                                    Part Two: MAY SALEHI

                                The State Department Insider

       31.    The above information provides background and context regarding the

worldwide, multi-million dollar fraud that Montage is engaged in—a fraud that appears to have

accelerated once Montage shifted its business model nearly exclusively to doing work for the

State Department in or around 2014. Moreover, as stated, in the course of my investigation, I

discovered probable cause to believe that Moayedi had cultivated and bribed a State Department

employee who received payments in exchange for committing corporate espionage against the

Government, on behalf of Moayedi and Montage.

       32.    During the October 2020 interview, Former Financial Officer-1 revealed that

Moayedi had cultivated a career employee at the State Department, and Former Financial

Officer-1 believed that Former Financial Officer-1 had assisted Moayedi in paying that person

bribes in exchange for intelligence regarding Government contracts.

       33.    Former Financial Officer-1 stated that s/he did not recall the insider’s name, but

did recall that she was Moayedi’s female “Iranian friend” in the State Department, who had

assisted Moayedi and Montage in successfully bidding and being awarded at least one

Department project that s/he was aware of. Former Financial Officer-1 indicated that Moayedi

knew this “Iranian friend” from a community group relating to Iranian heritage.

              a.    The Identification of MAY SALEHI

       34.    Former Financial Officer-1 recalled that Former Financial Officer-1 had met the

insider at a pre-bid conference in Slovenia a few years ago and believed her to be a State



order to ensure that his representations to the State Department (which had inflated Montage’s
profitability) were consistent with his representations to the IRS.



                                               17
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 21 of 81




Department project manager or project director. Former Financial Officer-1 also recalled that

the insider helped Moayedi with the attainment of a State Department project “in the Caribbean,”

which Former Financial Officer-1 believed was possibly Bermuda.

       35.    Former Financial Officer-1 also reported that s/he understood that the insider had

met with Moayedi in Virginia and had informed Moayedi that Montage was the lowest bidder on

this project, but had substantial room to upward revise its bid while still winning the project.

The insider proposed that Montage upward revise its bid by $300,000, kicking 20% or $60,000,

back to the insider as a “commission.” Former Financial Officer-1 stated that Moayedi agreed to

this arrangement, and requested that Former Financial Officer-1 accept a Montage check from

Moayedi in connection with this scheme. Former Financial Officer-1 reported that s/he then

cashed the check and provided the funds to a third party (later determined to be Seyed

Marvastian), for delivery to the insider. In order to hide the reason for the payments, Former

Financial Officer-1 reported that s/he understood that the State Department insider was supposed

to provide Marvastian with a Persian rug worth about $2,000 in case “anyone asked” about the

exchange.

       36.    Montage appears to have won the Hamilton, Bermuda contract by employing this

method. Specifically, I reviewed the State Department’s 2016 procurement records for the

Compound Security Upgrade (“CSU”) project in Hamilton, Bermuda, and confirmed that there

were five offerors (i.e., bidders) whose proposals were technically acceptable, including

Montage’s; one of these offerors is based in the Southern District of New York. In reviewing the

Price Negotiation Memo, I learned that the qualified offerors were sent letters with an

opportunity to submit final bids on or about September 19, 2016. As Former Financial Officer-1

had reported, on or about September 21, 2016, Montage submitted a final bid that was




                                              18
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 22 of 81




significantly higher than its original bid ($6,307,320 vs. $5,389,500—a nearly $1 million

increase).   Moreover, a letter accompanying the revised proposal was sent to the State

Department by Moayedi, explaining that: “We reviewed our proposal and upon further

inspection we discovered that there was an arithmetic error in our estimate worksheets…” And

as Former Financial Officer-1 had reported, despite this large increase, Montage was still the

lowest bidder and was awarded the project. 11

       37.     I then queried State Department travel records for employees who had traveled to

Slovenia, and I identified a pre-bid construction conference that occurred in January 2016, in

Ljubljana, Slovenia. I cross-referenced the approximate date range with international travel by

Former Financial Officer-1, and confirmed that Former Financial Officer-1 was also out of the

country during that period.    Of the two female State Department employees identified as

attending this pre-bid conference, only one worked for Overseas Building Operations (“OBO”),

which, according to OBO’s website, “directs the worldwide overseas building program for the

Department of State and the U.S. Government community serving abroad.” This person was

MAY SALEHI.        I reviewed Department records on SALEHI and learned that SALEHI is

employed as an Engineer in the State Department’s OBO Project Development and Coordination

Division, European division.

       38.     I reviewed SALEHI’s United States Passport applications from February 2015

and January 2020, and learned that SALEHI’s country of birth was Iran, thus corroborating



11
   In connection with overseas construction projects, the State Department has a Technical
Evaluation Panel (TEP) consider all aspects of an offeror’s plan to execute the project. The TEP
has the power to disqualify an offeror. SALEHI oversaw the TEP for the Hamilton, Bermuda
project awarded to Montage.




                                                19
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 23 of 81




another detail provided by Former Financial Officer-1. In addition, I determined that SALEHI

resides less than one mile from Montage’s secret office in Chevy Chase, Maryland.

               b. SALEHI’s Financial Distress

       39.     Based on my review of various records, I believe that MAY SALEHI was in

financial distress during the period from at least in or around 2008 to 2017:

                a. Based on my review of SALEHI’s June 2020 SF-86 security clearance form,

                    I learned, among other things, that SALEHI and her husband divorced in

                    December 2007, just months after SALEHI secured an approximately $1.5

                    million 30-year mortgage for her residence in Great Falls, Virginia, requiring

                    nearly $10,000 in monthly mortgage payments. A review of SALEHI’s 2020

                    SF-86 security clearance investigative form showed SALEHI had not had

                    contact “for over ten years” with her husband.

                b. Based on my review of State Department records, I learned, among other

                    things, that SALEHI’s gross salary from the Department in 2008 was

                    approximately $9,333 per month. In other words, her monthly mortgage

                    obligation exceeded her monthly gross salary—which also does not account

                    for further reductions in income due to income taxes, day-to-day living

                    expenses such as food, and other incidentals.

                c. Based on my review of SALEHI’s State Department emails, I learned,

                    among other things, that during approximately December 2008 extending

                    into 2009, SALEHI began to receive solicitations for loan modification

                    options on her state.gov email account. Some of these emails contained the

                    address for SALEHI’s primary residence at the time. Based on employment




                                                20
Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 24 of 81




        with the State Department, I know that the State Department employs filter

        systems on its government email, such that it is uncommon to receive “junk

        mail” on the state.gov network unless one directly provides her email address

        or subscribes using her email address. Therefore, I have reason to believe that

        SALEHI began to feel financial pressure at least as early as this time, which

        included SALEHI looking at options to modify the mortgage on her $1.5

        million dollar home. Indeed, in response to receiving such a solicitation,

        SALEHI forwarded it to a personal msn.com email account in June 2009,

        further demonstrating her interest.

     d. Further, based on my review of subpoenaed bank records, I know that, in or

        around March 2010, SALEHI began to correspond with a particular bank

        (“Bank-3”) about a mortgage modification. A review of Bank-3 mortgage

        documents showed that, on or about February 1, 2011, SALEHI received a

        mortgage modification with the lender for her primary residence, which was

        then in Great Falls, Virginia.        The unpaid principal balance as of the

        agreement was $1.5 million. The modification appeared to allow SALEHI to

        merely make “interest only” payments for a time.

     e. Based on my review of State Department Federal Credit Union records, I

        learned, among other things, that SALEHI purchased a low mileage Porsche

        Boxster convertible in or around April 2014, seeking a loan in the amount of

        approximately $25,000, payable over a 60-month period. However, SALEHI

        paid this loan off early, paying $15,292 in a lump-sum payment in December

        2015.




                                    21
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 25 of 81




               f. Based on my review of Central Mortgage Company records, I further learned

                  that, on or about June 1, 2016, SALEHI wrote them and stated, in substance

                  and part: “In the past two years…I requested the bank to review my current

                  loan and provide me with better terms so I can stay in the house I’ve owned

                  for 19 years. My current mortgage is $9,125 and I can no longer afford to

                  meet this payment with the income I have…” 12

               g. On or about June 27, 2016, Central Mortgage Company issued SALEHI a

                  notice of default. SALEHI sent the bank a letter shortly thereafter on or about

                  July 11, 2016, evincing her intent to “short sale” the house.

               h. Based on my review of a Central Mortgage Company document entitled

                  “Borrower Assistance Request Form,” I know, among other things, that

                  SALEHI made the following declarations, among others, to the mortgage

                  lender under penalty of law on or about August 8, 2016:

                          i.   Her bank account value totaled $520.00;

                         ii.   Her monthly obligations totaled approximately $18,000 while her

                               monthly gross income totaled approximately $8,094; and

                        iii.   SALEHI checked a particular box and thereby represented that

                               her situation constituted a “long-term or permanent hardship.”

                 On or about September 12, 2016 SALEHI received a letter from the lender’s

                 attorney in an attempt to collect mortgage debt owed in the amount of



12
  Of note, in 2016, Salehi was at the maximum salary and step for her position, making almost
$2,300 per month more than when she began to be responsible for paying the mortgage in 2007.




                                               22
          Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 26 of 81




                    $1,504,863.14. Ultimately, during March 2017, a short sale was completed on

                    the Great Falls, Virginia property.

                 c. The 2016/2017 Bribe Payments

                        i. SALEHI’s Phone Contact with Moayedi and Marvastian
                           (2016/2017)

         40.     I also reviewed SALEHI’s aforementioned U.S. Passport applications from 2015

and 2020.      I observed that SALEHI had indicated on both passport applications that her

cellphone number was 703-926-9648 (the “9648 Number”). 13 I reviewed cellphone records

provided by Sprint and confirmed that SALEHI was the subscriber for the 9648 Number. When

I cross-referenced the 9648 Number with toll records on Moayedi’s known cellphone, I observed

a significant contact between SALEHI’s personal 9648 Number and Moayedi’s cellphone:

SALEHI’s cellphone called Moayedi’s cell phone for a 4-minute conversation on or about

September 19, 2016. This date precisely corresponded with the date referenced above, on which

the State Department opened a window for offerors to submit final bids for the CSU Bermuda

project (the “Bermuda Project”). I also noted that throughout December 2016, and through

January, February, and March 2017, SALEHI had significant phone contacts with Marvastian,

the person who was suspected of being a “middleman” between Moayedi and SALEHI. 14

         41.     Further illustrating the close links between the three conspirators, on or about

April 1, 2017, SALEHI’s 9648 Number called Marvastian.             After that, Marvastian called



13
     The 9648 Number is Salehi’s personal cellphone, not a Government-issued cellphone.
14
  I know Marvastian’s cellphone number in part because it is listed in his SF-86 form from 2009
as well as in his U.S. Passport application from 2012. In addition, Marvastian’s cellphone
number is also listed in Moayedi’s cellphone (under the name “Fred Marvastian”), which phone
was seized in September 2020 pursuant to a judicially authorized search warrant.



                                                 23
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 27 of 81




Moayedi. Then, there were two additional calls between Marvastian and SALEHI’s phones, all

on the same day.

       42.    I also reviewed the contact list for Moayedi’s iPhone seized on or about

September 23, 2020, pursuant to a judicially authorized search warrant. I saw that the 9648

Number—SALEHI’s personal cellphone number—is present in Moayedi’s contact list under the

name “May Salehi,” and there is also an additional phone number of 703-875-6370, which I

know to be SALEHI’s desk phone number. The “organization” which Moayedi had listed for

SALEHI is “Obo”, which I believe denotes the State Department’s OBO division. Also in

Moayedi’s contact list is the name “Fred Marvastian,” which is associated with Marvastian’s

cellphone number. (The investigation has revealed that “Fred” appears to be a nickname for

“Seyed Marvastian.”)

                       ii. Financial Analysis    and    SALEHI’s     Structuring   Financial
                           Transactions

       43.    As mentioned, Former Financial Officer-1 referenced that the payments from

Montage went through a middleman before they were paid to SALEHI.             Based on this

information, I reviewed bank records from Montage’s primary bank, Bank-1. I discovered

various payments made payable to either “Seyed M. Marvastian,” “Seyed Mahmood

Marvastian,” “Payvand Homes,” or “Payvand LLC.” In total, between July 2013 and January

2017, Montage made at least approximately seven payments to one of the Payvand entities

(Homes or LLC), and Montage made at least approximately 13 payments to Marvastian. These

20 payments totaled approximately $119,122.90. 15      (Some of these payments contained no

“memo line” entry; others contained entries including “Final payment for Anna’s house,”




                                            24
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 28 of 81




“NASA Wallops,” or “Loan Payment”.) Several, but not all, of the checks to Payvand were in

round dollar amounts, such as $20,000 and $10,000 in January 2017, and $5,000 and $3,000 in

July 2013. The payments to “Marvastian” were not round-dollar amounts, but one payment to

“Seyed M. Mervastian” (spelled one letter differently) was for $25,000. Three of the round-

dollar check payments are pictured below for reference:




15
  Some of these payments theoretically could have been salary payments to Marvastian, who is
believed to have worked at Montage for at least some of this period.


                                              25
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 29 of 81




       44.    My review of Maryland Secretary of State records and public website information

shows that during the relevant time period, Marvastian was the signatory and registered agent for

a company called Payvand LLC, and he is currently the signatory and registered agent for a

related company called Payvand Homes. 16        In addition, in Moayedi’s iPhone, the “Fred

Marvastian” contact includes an email address info@Payvandhomes.com, further connecting

Marvastian to Payvand. I reviewed bank records from “Bank-2,” which I determined serviced

Marvastian’s bank account for Payvand LLC during 2016 and 2017. There, I observed two

checks deposited into Marvastian’s Payvand LLC account from Montage, Inc. The first was

dated January 6, 2017, in the amount of $10,000, and was deposited on or about January 10,

2017. The second was dated January 11, 2017, and was deposited on or about March 8, 2017.



16
   Notably, Payvand Homes’ construction business shares an address with Montage. A public
website advertising Payvand Homes lists an address for Payvand Homes that is one of the same
locations that was leased by Moayedi, and was a target premises in our search warrant on or
about September 24, 2020. See, e.g., https://www.houzz.com/professionals/kitchen-and-bath-
remodelers/payvand-homes-pfvwus-pf~1325857596 (last visited May 14, 2021).



                                               26
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 30 of 81




Additionally, Marvastian received $8,000 in cash back from Bank-2 during the second

transaction. Further review of bank records showed a check written from the Bank-2 account to a

different account called “Payvand LLC,” in the amount of $5,000. In the “memo” portion of this

check, “May-Montage” was written, which I believe refers to the bribe payments at issue

involving MAY SALEHI and Montage, Inc. A second check was identified as being drawn from

the Payvand Bank-2 account on March 16, 2017 and written to “Seyed M. Marvastian.” In the

“memo” portion of this check, “May/Montage” was written (which I again which believe refers

to bribe payments at issue involving MAY SALEHI and Montage, Inc.), thereby confirming the

link between Moayedi, Marvastian, and SALEHI. Images of these two checks are referenced

below:




                                              27
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 31 of 81




       45.    I also reviewed phone records for SALEHI’s mobile device and Marvastian’s

mobile device. I observed a March 9, 2017 call originating from Marvastian (specifically, the

phone number referenced on both Payvand checks above, ending in -7272 (the “Marvastian

Cellphone”) to SALEHI’s personal cellphone (the 9648 Number) at approximately 5:33 PM, the

day after the $8,000 cash withdrawal was made by Marvastian.           Additionally, between

approximately December 10, 2016 and December 17, 2016, SALEHI and Marvastian exchanged

approximately seven phone calls between the 9648 Number and the Marvastian Cellphone.

SALEHI and Marvastian then exchanged approximately seven additional phone calls between

January and April 2017.

       46.    Furthermore, from my review of bank subpoena returns, I determined that during

the December 2016 to April 2017 timeframe, SALEHI opened a new bank account at Bank-2,

and began making cash deposits, as well as deposited at least three thousand dollars in one

hundred dollar bills in her State Department Credit Union account. Periodically throughout

2017, SALEHI continued depositing cash deposits of several thousand dollars in round one-

hundred dollar bill increments, in her Bank-2 and her State Department Credit Union accounts,

giving me probable cause to believe that she was engaging in the structured depositing of the

cash bribe payments transmitted to her by Marvastian; all of SALEHI’s known cash deposits in

this period were under $10,000, the amount that triggers a bank’s filing of a Currency

Transaction Report, which can lead to scrutiny of an individual’s transactions and potential

suspicions of money laundering. 17



17
   Likewise, I reviewed bank subpoenas for a bank from which Salehi was attempting to obtain a
mortgage (“Bank-3”). In correspondence dated August 18, 2016, Salehi responded to an inquiry
from Bank-3 about her cash deposits. Salehi’s response stated, in pertinent part: “This letter
provides explanation for the two $2,000 deposit [sic] made on my account during the month of



                                             28
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 32 of 81




       47.     Finally, my investigation uncovered a further link between Marvastian and

Montage. Based on my review of employment records, and interviews with current and former

employees, I determined that prior to owning Payvand, both Marvastian—and at least one other

Marvastian family member—were Montage employees. For instance, in Marvastian’s SF-86

form in or around May 2009, he indicated that he was a then-current Montage employee.

               d. The Apparent 2014 Bribe Payments

       48.     Having confirmed the apparent payment of bribes to SALEHI in the 2016/2017

period, I began investigating whether SALEHI may have received bribes at an earlier stage, as

well. For the various reasons set forth below—which include State Department records, call

records, bank records, and payroll records—I respectfully submit that there is probable cause that

Montage also paid SALEHI bribes in or around the second half of 2014, during a period that was

approximately contemporaneous with Montage’s winning three overseas State Department

projects in the July 2014 to September 2014 period.

       49.     Montage Wins Three Overseas Projects: By way of context, based on my review

of State Department records, I know that Montage won three overseas State Department projects

in the July 2014 to September 2014 period. The approximate timeline for each project was as

follows, including two significant events in the second half of July 2014:

                a. Guayaquil, Ecuador project ($16.1 million):

                       i.   June 4, 2014: The State Department publicly advertised this project;



July 2016. The first deposit is a rent check . . . and the second $2,000 deposit is from the sale of
a Persian rug. As a result of downsizing, I have been trying to sell my furniture and rugs. Hope
the explanation is adequate.” Thus, although this correspondence predates Montage’s upward
revision of its CSU Bermuda bid by a month, it lends further credence to Former Financial
Officer-1’s information, because it corroborates that Salehi was selling a Persian rug.




                                                29
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 33 of 81




                      ii.   July 17-19, 2014: The pre-construction meeting was held in Ecuador;

                     iii.   September 10-16, 2014: The Technical Evaluation Panel convened;

                            and

                     iv.    September 27, 2017: Montage was awarded the project.

               b. Copenhagen, Denmark project ($4.4 Million):

                       i.   July 28, 2014: Task order offered to four companies for bidding

                            interest;

                      ii.   August 13-14, 2014: The pre-construction meeting was held in

                            Denmark;

                     iii.   September 10-15, 2014: the Technical Evaluation Panel convened;

                            and

                     iv.    September 24, 2014: Montage was awarded the project.

               c. Abu Dhabi, UAE project ($1.3 Million):

                       i.   April 30, 2014: Task order offered to five companies;

                      ii.   May 20-21, 2014: The pre-construction meeting was held in UAE;

                     iii.   June 30, 2014: The Technical Evaluation Panel convened; and

                     iv.    July 3, 2014: Montage was awarded the project.

The Guayaquil, Ecuador project was especially large in scope, complexity, and dollar-amount. It

is especially surprising that a company which, as noted above, had only one employee (Moayedi)

from November 2012 until mid-March 2014 would win such a large contract.

       50.    SALEHI and Moayedi’s Phone Contacts During This Period: Based on my review

of toll records for Moayedi’s cellphone number, I am aware that, between in or around January

2010 and July 22, 2014, there were zero phone calls or SMS messages sent between Moayedi’s




                                                30
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 34 of 81




known cellphone and the 9648 Number. However, beginning on or about July 23, 2014 there

were several contacts between Moayedi and SALEHI’s devices:

             •   On or about July 23, 2014, at 5:58pm, SALEHI placed a call to Moayedi, which
                 lasted 5 minutes and 4 seconds;

             •   On or about July 23, 2014 at 6:48pm, Moayedi placed a call to SALEHI, which
                 lasted 56 seconds;

             •   On July 24, 2014, at approximately 12:27pm during a work day, Moayedi sent a
                 text message to SALEHI;

             •   On or about July 24, 2014, at approximately 12:31pm during a work day,
                 SALEHI sent a text message to Moayedi; and

             •   On or about July 25, 2014, at approximately 11:09am during a work day,
                 SALEHI sent a text message to Moayedi.

In other words, after appearing to exchange zero calls or text messages (at least on these two

phone numbers) for several years, SALEHI and Moayedi had a sudden flurry of activity between

July 23 and July 25, 2014—which was less than one week after the pre-construction meeting was

held in Ecuador for the aforementioned $16.1 million project (July 17-19, 2014)—and which

was less than one week before the Copenhagen, Denmark project was publicized (July 28, 2014).

       51.       Montage Pays Marvastian Tens of Thousands of Dollars During This Period:

Moayedi’s phone contacts with SALEHI were not the only sudden development in this period;

Montage also suddenly started paying Marvastian around the same time—even though

Marvastian appears not to have been on Montage’s payroll.

                 a. By way of context, I reviewed Montage’s Intuit records for the period

                    encompassing very late 2010 through part of 2020, and I found zero instances

                    in this nearly 10-year period in which Marvastian’s name appeared on the

                    Montage payroll or as having received a paycheck.




                                               31
Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 35 of 81




     b. However, Montage’s Bank-1 account records (for the period from January

        2013 through early 2020) reveal several conventional checks payable to

        Marvastian. These checks to Marvastian occur during only two periods—

        July-December 2014, and (as noted) December 2016—two periods during

        which there is probable cause that Montage routed bribe payments through

        Marvastian to SALEHI.

     c. Specifically, Montage’s Bank-1 account records reveal that, between January

        2013 and June 2014, Montage issued zero checks to Marvastian (though it did

        pay Payvand, as noted above, in 2013). But from July 18, 2014 through

        December 5, 2014, Montage issued Marvastian approximately 12 checks,

        totaling approximately $46,877.17. The first of these checks was dated July

        18, 2014—the exact time that the pre-construction meeting was held in

        Ecuador for the aforementioned $16.1 million project (July 17-19, 2014).

        Marvastian deposited this check on or about July 23, 2014—the exact day that

        Moayedi and SALEHI each called each other, with one call lasting more than

        five minutes.

     d. Montage’s 12 checks to Marvastian in 2014 were generally in the amount of

        $4,275.43, $4,275.44, or $4,275.45, but some were for approximately $2,000.

        Montage’s checks to Marvastian were issued at irregular intervals, ranging

        from 3 days to 25 days between checks. This manner of payment appears

        inconsistent with standard salaried work, which frequently is on an

        approximately biweekly pay schedule. Indeed, Montage appears to have paid

        employees’ salaries biweekly, based on Montage’s Intuit records.




                                    32
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 36 of 81




       52.     In sum, I respectfully submit that there is probable cause that Moayedi and

Montage bribed SALEHI in 2014 by routing bribe payments through Marvastian, given that: (1)

Montage suddenly won 3 State Department overseas projects in the same two-month period that

Moayedi and SALEHI had a sudden flurry of telephonic contacts; (2) Montage suddenly started

paying Marvastian tens of thousands of dollars in this same period, despite not paying him for

lengthy periods before and after (and despite Marvastian’s not being on their payroll); (3)

Montage, still reeling from its near-bankruptcy, had a significant financial incentive to bribe

SALEHI to win more than $20 million in lucrative State Department contracts; (4) SALEHI, in

substantial financial distress, had a significant incentive to accept bribes; (5) Montage executed a

dramatic shift in business model around this time; (6) as noted below, SALEHI used her official

government email account in a highly suspicious fashion; and (7) the same three individuals

(Moayedi, Marvastian, and SALEHI) were involved in lucrative bribe payments in 2016/2017, as

noted above.

               e. SALEHI’s False Statements

       53.     SALEHI also apparently lied on her SF-86 security clearance application by

failing to disclose her improper contacts with Marvastian and Moayedi, thereby jeopardizing her

access to classified information.

       54.     As part of this investigation, I have also reviewed SALEHI’s annual financial

disclosure forms for 2014 through 2020. SALEHI also apparently lied in annual financial

disclosure forms by failing to report the payment of bribes to her. (By contrast, in certain years,




                                                33
          Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 37 of 81




she reported a residence as an asset, a loan as a liability, and various stocks or similar as

assets.) 18

               f. Review of SALEHI’s Official State Department Email Account

         55.   Based on my review of emails in MAY SALEHI’s official State Department

email account (SALEHIMM@state.gov), 19 I learned, among other things, that: (1) SALEHI

likely knew of Montage and Moayedi (in her professional capacity) as early as 2006, as Montage

was bidding State Department projects at that time; (2) at least since November 2011, SALEHI

has repeatedly forwarded emails, including “trip reports,” from her official State Department

email account to one of her personal email accounts (mmsarch@msn.com (the “SALEHI

Personal Email Account-1”)), in apparent violation of State Department policy; (3) SALEHI

appears to have occasionally used her personal email account to conduct official business; and

(4) SALEHI had access, through her official email account, to information highly valuable to

Montage, including relating to civil litigation between Montage and the State Department

regarding the Bermuda Project—and on at least one occasion, SALEHI appears to have



18
   Relatedly, among the materials we are requesting permission to seize are SALEHI’s tax-
related documents and filings, which are likely to contain either (implicit) admissions of her
having received bribe payments, or false statements in an attempt to conceal the bribery scheme,
just as she appears to have done in her State Department financial disclosure forms.
19
  Pursuant to the Foreign Affairs Manual, which sets forth State Department policy, “Employees
have no expectation of privacy while using any U.S. Government-provided access to the
Internet. The Department considers electronic mail messages on U.S. Government computers,
using the Internet or other networks, to be government materials and it may have access to those
messages whenever it has a legitimate purpose for doing so.” See 5 FAM 723(4); see also 1
FAM 053-1.1(a)(1) (“As necessary for carrying out the duties and responsibilities provided by
the Inspector General Act of 1978, as amended, the Inspector General is authorized to . . . Have
prompt access to all records, including access to all electronic data bases, reports, audits,
reviews, documents, papers, recommendations, or other material available to the Department.”).




                                              34
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 38 of 81




participated in a meeting or conference call with Montage and its counsel. Each of these four

points are elaborated on next.

        56.    First, based on my review of MAY SALEHI’s official State Department email

account, I have determined that SALEHI likely knew of Montage and Moayedi (in her

professional capacity) by 2006, as Montage was bidding State Department projects at that time in

New Delhi, India and Abuja, Nigeria. At least one “Record of Offerors” document, located in

SALEHI’s email from 2006, specifically lists the name “Sina Moayedi” as the apparent point of

contact for Montage. Similarly, in or around, 2008, SALEHI continued to receive information

on solicitations for which Montage was bidding or prequalified to bid, such as a project in Hong

Kong.

        57.    Second, based on my review of MAY SALEHI’s official State Department email

account, I have determined that SALEHI repeatedly forwarded emails, including State

Department “Trip Reports,” from her official State Department email account to SALEHI

Personal Email Account-1. Based on my training, experience, and review of these Trip Reports,

I am aware that, as a general matter, Trip Reports contain information about the purpose of a

given trip, the dates of that trip, the State Department’s goals in connection with a particular

construction project, and Department employees’ observations and key findings, including as to

such matters as priorities, concerns, security issues, and finances. For example:

               a. On or about November 8, 2011, SALEHI forwarded—from her State

                   Department email account to SALEHI Personal Email Account-1—a State

                   Department Trip Report regarding a Vilinus, Lithuania construction project.

                   Montage was one of the bidders on this project (i.e., the Lithuania project).

               b. On or about March 9, 2015, SALEHI began preparing for the future Hamilton,




                                                35
Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 39 of 81




        Bermuda Compound Security Upgrade (CSU) project that Montage ultimately

        won. This appears to be the earliest known reference, in SALEHI’s official

        State Department email account, of the Bermuda Project.

     c. On or about May 29, 2015, SALEHI forwarded—from her State Department

        email account to SALEHI Personal Email Account-1—a 13-page Hamilton,

        Bermuda CSU survey, which detailed project requirements and scope of work.

        As noted above, Montage ultimately won this project.

     d. On or about January 21, 2016, SALEHI forwarded—from her State

        Department email account to SALEHI Personal Email Account-1—a State

        Department Trip Report regarding the Hamilton, Bermuda project (with the

        actual trip occurring several months earlier, in October 2015). As noted

        above, Montage ultimately won this project.

     e. On or about October 11, 2016, SALEHI forwarded—from her State

        Department email account to SALEHI Personal Email Account-1—a State

        Department Trip Report regarding the Hamilton, Bermuda project (again, in

        which the actual trip occurred more than a year earlier, in May 2015). As

        noted above, Montage ultimately won this project.

     f. On or about February 21, 2017, SALEHI forwarded—from her State

        Department email account to SALEHI Personal Email Account-1—a pre-bid

        conference PowerPoint deck for a proposed project in Montevideo, Uruguay.

     g. On or about February 24, 2017, SALEHI forwarded—from her State

        Department email account to SALEHI Personal Email Account-1—an internal

        construction schedule document for a proposed project in Montevideo,




                                   36
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 40 of 81




                   Uruguay.

               h. On or about November 1, 2017, SALEHI forwarded—from her State

                   Department email account to SALEHI Personal Email Account-1—a State

                   Department Trip Report for a Naples, Italy construction project (which trip

                   occurred more than a year earlier, in July 2016). This forwarded email also

                   discussed project requirements.

               i. On or about November 1, 2017, SALEHI forwarded—from her State

                   Department email account to SALEHI Personal Email Account-1—a State

                   Department Trip Report regarding the Hamilton, Bermuda project (which trip

                   occurred more than two years earlier, in May 2015).           As noted above,

                   Montage ultimately won this project.

               j. In or around March 2018, SALEHI forwarded—from her State Department

                   email account to SALEHI Personal Email Account-1—a State Department

                   Trip Report regarding a construction project in Lyon, France (which trip

                   occurred    in   November     2017).       This    email    discussed   project

                   requirements/observations.

               k. In or around October 2020, SALEHI forwarded—from her State Department

                   email account to SALEHI Personal Email Account-1—a Statement of Work

                   for the Chief of Mission Residence in Iceland.

A number of these emails contained information about either project requirements, internal

construction schedules, or scope of work. As noted, many were forwarded long after the trip in

question. Given that forwarding internal Government documents to a personal email account is

generally against State Department policy, it is exceedingly difficult to think of any valid reason




                                                37
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 41 of 81




why SALEHI would have forwarded these emails from her official State Department email

account to SALEHI Personal Email Account-1. 20 In particular, forwarding trip reports so long

after the conclusion of the trip itself tends to negate any suggestion that SALEHI was merely

“taking her work home with her,” and therefore forwarded these emails for the purpose of

finishing up State Department business from home.         On the other hand, transferring these

documents from her State Department account to SALEHI Personal Email Account-1 would

have certain benefits for someone engaged in selling Government information. For example,

such transfers would allow SALEHI to print hard copies for later dissemination without any

State Department oversight; in addition, forwarding such emails would also allow SALEHI to

provide others with inside information (as she did with the Bermuda Project), or to potentially

“prove” to someone else that she had access to confidential project information. Of particular

note, Montage was a bidder for several of the projects associated with these forwarded emails,

including the Vilinus, Lithuania project, as to which SALEHI forwarded an email to SALEHI

Personal Email Account-1 on or about November 8, 2011; and the Hamilton, Bermuda project,

which Montage bid and won.

       58.     Third, SALEHI appears to have occasionally used SALEHI Personal Email

Account-1 to conduct official business. 21 For example:

               a. In or around February 2010, SALEHI received an email from a design firm

                   regarding the format for an amendment to certain specifications. SALEHI



20
   While the use of personal email accounts to conduct official business is not entirely prohibited
by State Department policy, it is discouraged, and “[p]ersonal email accounts are only to be used
to conduct official business in very limited circumstances,” including but not limited to
“[t]emporary system outages.”




                                                38
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 42 of 81




                   replied, in substance and part, “it is getting nasty here and I have to leave

                   office / It sound good.. I will communicate with you via my personal email

                   mmsarch@msn.com” (i.e., SALEHI Personal Email Account-1).                 (This

                   appears to have occurred during a major snowstorm in the Washington, D.C.

                   region.) The recipient responded, in substance and part, “Perfect” 22:




               b. On or about August 19, 2019, SALEHI sent meeting minutes, which set forth

                   a timeline the State Department’s Warsaw, Poland CSU project, from the

                   SALEHI Personal Email Account-1 to her State Department email account,

                   also cc-ing the SALEHI Personal Email Account-1. Some of the minutes



21
  No communications between SALEHI and Moayedi or Montage were recovered from this
email account, based on search warrant returns.
22
  The State Department policy makes clear that, “[w]hen conducting government business,
convenience is not an appropriate reason to utilize a personal email account in lieu of an official
email account.”




                                                39
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 43 of 81




                 discuss the expected scope of work and the estimated project cost. Montage

                 was one of the bidders on this project.




Accordingly, it appears that, over the years, SALEHI has conducted some official business via

her personal email account (SALEHI Personal Email Account-1).

       59.    Fourth, SALEHI had access, through her official email account, to information

highly valuable to Montage, including relating to the Bermuda Project itself, and to civil

litigation between Montage and the State Department regarding the Bermuda Project. For

example:



                                              40
Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 44 of 81




     a. During the approximate 2016 to 2020 timeframe, SALEHI was privy to

        thousands of internal communications, meetings, and emails regarding the

        Hamilton, Bermuda CSU project, which (as noted) Montage bid and won with

        her assistance.    Here is one example, which includes details about the

        contractor, the anticipated project timeline(s), security, and financials:




                                      41
Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 45 of 81




     b. Ultimately, Montage sued the State Department relating to alleged non-

        payment of certain funds relating to the Bermuda Project, which the State

        Department had withheld in light of alleged issues with Montage’s

        performance. SALEHI was privy to a number of internal State Department

        communications about this civil litigation, including apparent conversations

        about legal strategy against Montage. It would have been in both SALEHI’s

        and Montage’s interest for any civil case not to proceed to trial, as the full

        scrutiny that a full investigation would entail could threaten to expose the

        Montage/SALEHI bribe scheme.        It therefore appears that Montage and

        SALEHI’s interests were aligned, which would increase the likelihood of

        (additional) illicit information sharing. Here is an example of the type of




                                    42
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 46 of 81




                  litigation-related communications SALEHI was privy to—an email from on or

                  about January 24, 2020:




Indeed, as part of this investigation, I analyzed activities performed on SALEHI’s official State

Department computer. My analysis revealed that, in January 2020, SALEHI’s official computer

contained records of internet searches for, among other things, “SCI clearance,” “herb for

anxiety,” “Kratom herb for anxiety,” “Montage construction company litigations,” “what is

litigation,” YouTube videos about litigation, and “Shiva Hamidinia,” and also visited

Hamidinia’s LinkedIn page, Hamidinia’s firm page, and legal directory information about

Hamidinia. I am aware that Shiva Hamidinia was Montage’s longtime counsel based on my

involvement in this investigation—including my review of documents related to the Montage-

State Department litigation, such as deposition transcripts, as well as my review of a publicly

available docket in a civil case in the District of Maryland between Montage and a subcontractor.


Moreover, it appears that, in March 2020, SALEHI participated in a meeting with Montage and

its counsel. Specifically, based on my review of the cellphone contents of a Montage employee




                                               43
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 47 of 81




(whose phone was seized pursuant to a judicially authorized search warrant issued in the District

of Maryland), I am aware that, on or about March 10, 2020, Moayedi sent his employee the

following text message: “Nela please conf call me 1/2 through your meeting with Shiva and

May”. Thus, it strongly appears that there was a meeting involving the following individuals:


          (1) Montage’s principals (Marianela Lugo, a/k/a “Nela,” in-person (“Nela”),
              and Sina Moayedi by phone),

          (2) MAY SALEHI (“May”), and

          (3) Montage’s longtime counsel, Shiva Hamidinia (“Shiva”).

Importantly, I believe that there was no valid purpose for this meeting. SALEHI is an engineer

at the State Department; her position has no role in litigating or negotiating cases for the State

Department, and indeed she was researching “what is litigation” only approximately two months

earlier—but she has access to highly valuable information, and was cc’ed on various emails

regarding then-ongoing civil litigation between State and Montage. 23


                                            *   *    *

       In sum, for the foregoing reasons, as well as those that follow, I respectfully submit that

there is probable cause that Montage/Moayedi and SALEHI had a long-term, illicit relationship

that included Montage/Moayedi’s payment of bribes to SALEHI in exchange for confidential

State Department information:

       (1)   Montage had significant difficulties with the State Department’s Lagos, Nigeria
             project, which nearly caused Montage to go bankrupt, reportedly brought Moayedi
             to tears, and required Montage to let virtually all of its employees go; this
             experience is likely to have demonstrated to Montage/Moayedi, among other things,
             the importance of knowing which projects to pursue, and which projects not to


23
  Ultimately, after agents executed the September 2020 search warrants, Montage dropped its
case against the State Department.


                                                44
Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 48 of 81




      pursue—a complicated calculus in a context in which a contractor has imperfect
      information;

(2)   Despite this near-disaster, Montage thereafter focused its business on precisely this
      type of largescale, complex, overseas State Department project—even though
      Montage had previously done construction for a wide array of executive branch
      agencies, not just the State Department—and had previously done both domestic
      and overseas projects;

(3)   Although the estimated completion date for the Nigeria project was late 2010, and
      Montage did not in fact finish it until early 2012, Montage’s fortunes improved
      significantly thereafter, winning six major U.S. Embassy/Consulate projects with
      the State Department between in or around 2014 and 2017, worth about $100
      million;

(4)   Coinciding with Montage’s improved fortunes, at the same time, SALEHI was
      employed by the State Department in the specific group, OBO, that handles
      Overseas Building Operations—the precise type of project that was repeatedly
      awarded to Montage starting in 2014;

(5)   SALEHI had significant, sudden telephonic contacts with Moayedi in the precise
      period that Montage’s fortunes suddenly changed;

(6)   SALEHI was in significant financial distress for many years, as her monthly
      mortgage obligation exceeded her gross monthly salary;

(7)   There is no readily discernible valid explanation for SALEHI’s forwarding dated,
      official emails to her personal email account, in apparent violation of State
      Department policy—but there is a straightforward criminal explanation;

(8)   Analysis of phone records, bank records, payroll records, State Department records,
      and Former Financial Officer-1’s statements demonstrates that SALEHI was paid
      significant bribes during the 2016/2017 period;

(9)   SALEHI appears to have engaged in a cover-up as well, including by structuring
      transactions that involved bribe proceeds and lying in official disclosure forms; and

(10) SALEHI had ongoing access, for many years, to information about a major
     Montage project (the Bermuda Project) and to significant litigation about that
     project—information that would be highly valuable to Montage; and she had strong
     incentives to illegally share information with Moayedi and/or Montage—first, her
     financial distress, and then, the desire to prevent their illicit arrangement from being
     exposed.



                                         45
          Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 49 of 81




Finally, there are a number of reasons that a construction company in the federal construction

industry might believe it to be exceptionally useful to have an insider. In particular, having an

insider at OBO would assist with both (a) the procurement phase, and with (b) the project

execution and logistics phase of a contract. For example, during the procurement, or bidding

phase, having access to inside information would enable cheating in the sealed bid process by,

among other things, revealing:

             -   The number of offerors submitting bids in response to a solicitation;

             -   Specific amounts bid by other offerors;

             -   The Independent Government Estimate (IGE) for a given project 24;

             -   Whether offerors were going to be able to revise bids;

             -   Whether the scope of the project may be expanded or reduced; and

             -   Specific concerns or priorities of the State Department in connection with a
                 particular project, which might enable a company to present a particularly
                 appealing bid, because it appears to anticipate the Department’s
                 concerns/priorities.

In addition, because offerors’ bids are evaluated by a Technical Evaluation Panel (TEP)—which

considers all aspects of a company’s plan to execute the project and can disqualify an offeror—

an insider on a TEP could advocate for the company with whom they have an illicit relationship,

including disqualifying competitor companies. 25



24
   The IGE is cost data sought by the Government from a third party entity in order to establish
the “market value” of a project—essentially, a “lens” through which to evaluate the relative
fairness of offeror’s bids.
25
     Indeed, Salehi oversaw the TEP for the Bermuda Project that was awarded to Montage.




                                                46
           Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 50 of 81




          Furthermore, during the project execution/logistics phase, having access to information

regarding project execution and logistics information would further provide an inside edge

regarding, among other things, the following:

                -   Identification of prospective OBO personnel on site, which would allow an
                    offeror to determine whether that OBO employee is a known entity, and if not, to
                    research whether that OBO employee is fastidious in their work, malfeasant,
                    etc.; 26

                -   The likelihood that a project’s scope may be expanded or contracted; and

                -   Access to internal communications and viewpoints regarding contractor requests
                    for contract modifications (i.e., how far a company can push an issue affecting
                    their bottom-line).

                                       The PREMISES Search

          60.       The property to be searched is the primary residence 27 of SALEHI, located at

4227 Jenifer St., N.W., Washington, D.C. 20015 (“PREMISES”), and electronic devices located

therein. The PREMISES are further described as a two-story residence (house/duplex) with a

basement. The PREMISES are located on the north side of Jenifer Street, N.W. and the address

is identified as “4227” on the front of the house. The front porch of the house is enclosed with a

screen and screen door. A picture of the exterior front of the PREMISES is attached below:



26
   The number of contractors performing overseas work for the State Department, and the
number of OBO staff overseeing these projects, is relatively small. Indeed, based on my review
of search warrant returns, I know, among other things, that Moayedi or Montage in fact appears
to have researched two OBO employees, including screenshotting one of their LinkedIn pages.
27
     SALEHI is also believed to own other properties, which she is believed to rent to others.




                                                   47
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 51 of 81




       61.    Inside the screened in area, the numbers “4227” are located in black writing on a

white background next to the front door, as depicted in the above and below photographs:




       62.    Furthermore, I respectfully submit that there is probable cause to believe that

SALEHI lives at the PREMISES. Specifically:

              a.      A review of SALEHI’s most recent OGE-450 form—a confidential




                                              48
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 52 of 81




financial disclosure report filed by certain executive branch employees file, including SALEHI—

indicated that her home address is the PREMISES. SALEHI filed this form earlier this year, on

or about January 28, 2021.

              b.      A Postal Inspector with the United States Postal Inspection Service

informed me that U.S.P.S. parcels addressed to SALEHI—and sent to the PREMISES—have

been sent as recently as on or about April 19, 2021, May 3, 2021, and May 7, 2021.

              c.      Public database checks show that SALEHI purchased the PREMISES in

2016, and apparently refinanced this purchase in or around April 2020, as the deed to the

PREMISES in SALEHI’s name was re-recorded at that time. (There were no other transfers of

ownership.)

              d.      On or about April 16, 2021, Special Agents employed by the United States

Attorney’s Office for the District of Columbia observed SALEHI’s known vehicle (a 2015

BMW coupe, with a Washington, D.C. license plate GA6048) parked at the PREMISES (e.g., in

its driveway). On or about May 10, 2021, Special Agents employed by the State Department

Office of the Inspector General observed the same vehicle parked at the PREMISES. A review

of the license plate information showed that this vehicle was re-registered to the PREMISES on

or about February 28, 2021. A database check of the license plate found that the vehicle was

registered to May Mehrnoosh Salehi at the address of the PREMISES.

              e.      A commercial database check listed SALEHI as the current resident of the

PREMISES, as of on or about March 25, 2021.

              f.      A bank statement for a TD bank account indicates that SALEHI’s address

is the PERMISES as of December 31, 2020.




                                              49
               Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 53 of 81




             Additional Evidence of SALEHI’s Use of Electronic Devices at the PREMISES

              63.     This application seeks authorization to seize the items listed in Attachment B,

     including various known and unknown electronic devices that are owned by SALEHI and may

     be located at the PREMISES, or on SALEHI’s person, as the case may be. As set forth below, I

     respectfully submit that there is probable cause to believe that SALEHI has used numerous

     electronic devices during the relevant time period, that many of those devices are likely to be

     located at the PREMISES or on SALEHI’s person, and that those devices are likely to contain

     relevant evidence of the SUBJECT OFFENSES.

              64.     In particular, without limiting the Government’s authority to seek electronic

     devices not listed below, the Government seeks at a minimum to seize the following ten devices

     at the PREMISES, or on SALEHI’s person:

date reg received            registration source       product description           part number
2013-11-13 18:02:36          ios                       IPHONE 4S WHITE 8GB CDMA-SPRIN MF270LL/A
2015-11-27 19:33:38          iCloud                    MBP 13.3/2.5/2X2GB/500/SD-USA MD101LL/A
2016-01-09 15:20:24          iCloud                    IPHONE 6 SILVER 16GB SPRINT-USA MG6A2LL/A
2017-04-09 21:06:28          iCloud                    IPHONE 7 JET BLACK 128GB-USA    MN8Q2LL/A
2018-01-31 02:22:02          iCloud                    IPHONE 6S SPACE GRAY 32GB AT&T- MN0M2LL/A
2018-11-25 01:58:15          iCloud                    IPHONE 6S SPACE GRAY 32GB AT&T- MN0M2LL/A
2019-08-07 00:03:54          iCloud                    IPHONE 7 BLACK 32GB AT&T-USA MN9D2LL/A
2020-06-18 11:55:02          iCloud                    IPHONE 7 BLACK 128GB-USA        MN8L2LL/A
2020-08-19 20:35:02          iCloud                    LOANER,IPHONE 7,MM,32GB         661-08256
2020-09-01 15:10:16          iCloud                    IPHONE 11 WHITE 64GB SPR-USA MWK12LL/A


              65.     The origin of this list is as follows. During the course of this investigation, I

     reviewed various electronic search warrant returns relating to SALEHI. For example, on or

     about March 5, 2021, the Honorable Robert W. Lehrburger, a United States Magistrate Judge in

     the Southern District of New York, authorized a search warrant for the contents of a particular

     email account associated with SALEHI, and the contents of SALEHI’s Apple iCloud account

     associated with the same email address (the “iCloud Warrant”). The search warrant returns from

     the iCloud Warrant revealed the information listed in the chart above, including the registration



                                                     50
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 54 of 81




date that SALEHI registered her various iPhone devices with Apple, and the actual part number

associated with each device.

       66.    Moreover, there is strong evidence that SALEHI is likely to have operated

additional electronic devices from the PREMISES. In particular, a review of Apple iCloud data

from the iCloud Warrant showed a “log” of sign-ins by SALEHI to “Apple Media Services” (or

“AMS”), which is one of the services that Apple uses to provide functionality to its customers.

This AMS log captures, among other things, the date and time that a device associated with a

user or a user account accessed the AMS service, as well as the Global User Identifier (“GUID”)

for the device accessing the service. A GUID is a pseudo-random 128-bit number used to

identify user accounts, documents, hardware, software, and other items by virtue of assigning

that device a unique fingerprint. An examination of the AMS logs present in the iCloud Warrant

return showed 10 unique GUIDs associated with the SALEHI iCloud account, accessing Apple

services between November 2013 and March 2021. Furthermore, a careful examination of these

logs show that the GUIDs associated with the AMS logs are likely additional devices used to

access Apple services over periods of time—and are likely not the list of iPhones already known

to be associated with SALEHI, as listed in paragraph __ above.

       67.    For          example,           the        GUID           associated         with

“cd3aa5ba4598c7b25a3565e8ff90a113e469d8e6” is a singular device that first accessed Apple

services on or about April 8, 2017, and continued to access Apple services through late 2020.

But during this same time frame, SALEHI had approximately seven different iPhones associated

with   her   Apple    account.        In   another   example,    the   GUID   associated   with

“12315dbec2d80a9d52894763189ed8a752ab44c8”, is a unique device that first accessed Apple

services during October 2019 and continued to access Apple services through March 2021—a




                                                51
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 55 of 81




time period during which Salehi had approximately five iPhones associated with her Apple

account. It is therefore my belief that the ten unique GUIDs correspond wholly or in part to

several current or previously used laptop or desktop computers in SALEHI’s home—i.e., the

PREMISES—that were running Apple software and/or iTunes-Apple software utilized in part to

manage, backup, and restore data from various iPhones.

       68.     Given that these lists of devices go back to 2013, and the relevant conduct in this

investigation spans approximately the same time period, this application seeks the seizure of all

of the known devices listed above, as well as any other unknown electronic devices located at the

PREMISES or on SALEHI’s person. Based on my participation in this investigation, it is likely

that SALEHI may have used multiple devices to communicate with co-conspirators, or otherwise

used these electronic devices in other ways to further the scheme, such as by sending official

State Department documents from her work accounts to her personal devices.

       69.     By way of further example, from my investigation of this case, and from my

review of records from Sprint, I know that SALEHI has maintained the same cellular telephone

number, 703-926-9648 (the “9648 Number”), for nearly 20 years. Furthermore, based on my

training and experience, I know that SALEHI is likely to have transferred that telephone number

from device to device, including across the devices listed in the chart above, as certain of those

devices became obsolete. I further know from my training and experience that many individuals

keep old cellphones at their PREMISES, even when they are not actively being used, because

they may contain contact lists, photographs, or other information that the user desires to keep.

       70.     From my participation in the investigation of this case, and from my review of the

contents of MOAYEDI’s cellphone (which was seized pursuant to a judicially authorized search

warrant in the District of Columbia), I also know that as stated previously, there is evidence that




                                                52
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 56 of 81




over the relevant time period SALEHI has maintained contact with Sina MOAYEDI’s cellphone.

For example:

               a. The 9648 Number is listed in Sina MOAYEDI’s cell phone as a “phone”

                  contact. In fact, MOAYEDI’s contact list contains both Salehi’s personal

                  9648 Number as well as her State Department desk number, and both were

                  listed under “May Salehi.”

               b. In addition, SALEHI’s 9648 Number also appears in MOAYEDI’s

                  “Telegram” encrypted messaging application contact list as “May Salehi.”

                  Telegram is a privacy-focused application available for mobile devices,

                  which can also be operated with both Mac and Windows “desktop computer”

                  operating systems.

               c. Additionally, I observed recovered data showing that MOAYEDI had sent

                  SALEHI a Telegram message on or about March 17, 2018.

               d. Moreover, SALEHI’s telephone number appears in MOAYEDI’s Skype

                  contact list as “may.salehi” with a username of “Biker 2222.”        Like

                  Telegram, Skype is a program that can be operated through a mobile device,

                  as well as through a desktop computer with either the Mac or Windows

                  operating system.

               e. Similarly, my review of SALEHI’s iCloud account revealed that one of her

                  contacts was listed as “Sina” and contained MOAYEDI’s known cellphone

                  number.

               f. In addition, a search of SALEHI’s email account revealed automated

                  messages from as far back as 2014 through 2020 that included references to




                                               53
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 57 of 81




                    updating “Windows,” indicating that SALEHI previously owned, or currently

                    owns, a laptop or desktop computer, which among other things, may also

                    contain user evidence relating to the previously mentioned applications such

                    as Skype and Telegram.

                g. Lastly, due to the COVID-19 pandemic, since in or around March 2020 State

                    Department employees have been teleworking the great majority of the time

                    from their residence. Teleworking Department employees are capable of

                    accessing State Department resources via a virtual private network (VPN) via

                    virtually any type of device or operating systems. Therefore, devices used to

                    access the State Department network are likely to be located in SALEHI’s

                    primary workplace (which is currently the PREMISES), along with work

                    papers, documents, and work product.

       71.     Accordingly, I respectfully submit that there is probable cause to believe that

there are a host of electronic devices in SALEHI’s residence (the PREMISES), and that they

contain evidence, fruits, and instrumentalities of the SUJBECT OFFENSES.

                                      TECHNICAL TERMS

       Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.      “Digital device,” as used herein, includes the following three terms and

their respective definitions:

                       1)       A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data




                                                 54
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 58 of 81




storage facility or communications facility directly related to or operating in conjunction with

such device. See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that

perform information processing using a binary system to represent information. Computers

include, but are not limited to, desktop and laptop computers, smartphones, tablets,

smartwatches, and binary data processing units used in the operation of other products like

automobiles.

                       2)      “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory

cards, and internal and external hard drives.

                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory

storage devices); peripheral input/output devices (including, but not limited to, keyboards,

printers, video display monitors, modems, routers, scanners, and related communications devices

such as cables and connections), as well as any devices, mechanisms, or parts that can be used to

restrict access to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type

of digital device, is a handheld wireless device used for voice and data communication at least in

part through radio signals and also often through “wi-fi” networks. When communicating via




                                                 55
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 59 of 81




radio signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global

positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.     A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones,

tablets function as wireless communication devices and can be used to access the Internet or

other wired or wireless devices through cellular networks, “wi-fi” networks, or otherwise.

Tablets typically contain programs called applications (“apps”), which, like programs on both

wireless phones, as described above, and personal computers, perform many different functions

and save data associated with those functions.

               d.     A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a

user driving or walking directions to another location, and may contain records of the addresses

or locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites




                                                 56
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 60 of 81




orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched.             Data

security software or code may also encrypt, compress, hide, or “booby-trap” protected data to

make it inaccessible or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer

software is stored in electronic, magnetic, or other digital form. It commonly includes programs

to run operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by

digital devices on the Internet. An IP address, for present purposes, looks like a series of four

numbers, each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and




                                                 57
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 61 of 81




directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

               h.      The “Internet” is a global network of computers and other electronic

devices that communicate with each other using numerous specified protocols. Due to the

structure of the Internet, connections between devices on the Internet often cross state and

international borders, even when the devices communicating with each other are in the same

state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide

individuals and businesses access to the Internet. ISPs provide a range of functions for their

customers, including access to the Internet, web hosting, e-mail, remote storage, and co-location

of computers and other communications equipment.           ISPs can offer a range of options in

providing access to the Internet, including via telephone-based dial-up and broadband access via

digital subscriber line (“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically

charge a fee based upon the type of connection and volume of data, called bandwidth, which the

connection supports. Many ISPs assign each subscriber an account name, a user name or screen

name, an e-mail address, an e-mail mailbox, and a personal password selected by the subscriber.

By using a modem, the subscriber can establish communication with an ISP and access the

Internet by using his or her account name and password.

               j.      A “modem” translates signals for physical transmission to and from the

ISP, which then sends and receives the information to and from other computers connected to the

Internet.




                                                 58
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 62 of 81




               k.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices

using that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               l.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations.     Second-level names will further identify the organization, for

example usdoj.gov further identifies the United States governmental agency to be the

Department of Justice. Additional levels may exist as needed until each machine is uniquely

identifiable. For example, www.usdoj.gov identifies the World Wide Web server located at the

United States Department of Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user

speedier access to and interaction with that website in the future.

               n.      “Peer to Peer file sharing” (P2P) is a method of communication available

to Internet users through the use of special software, which may be downloaded from the

Internet. In general, P2P software allows a user to share files on a computer with other computer




                                                 59
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 63 of 81




users running compatible P2P software. A user may obtain files by opening the P2P software on

the user’s computer and searching for files that are currently being shared on the network. A

P2P file transfer is assisted by reference to the IP addresses of computers on the network: an IP

address identifies the location of each P2P computer and makes it possible for data to be

transferred between computers.        One aspect of P2P file sharing is that multiple files may be

downloaded at the same time. Another aspect of P2P file sharing is that, when downloading a

file, portions of that file may come from multiple other users on the network to facilitate faster

downloading.

                     i.       When a user wishes to share a file, the user adds the file to shared

                              library files (either by downloading a file from another user or by

                              copying any file into the shared directory), and the file’s hash value is

                              recorded by the P2P software. The hash value is independent of the

                              file name; that is, any change in the name of the file will not change

                              the hash value.

                      ii.     Third party software is available to identify the IP address of a P2P

                              computer that is sending a file. Such software monitors and logs

                              Internet and local network traffic.

               o.         “VPN” means a virtual private network.         A VPN extends a private

network across public networks like the Internet. It enables a host computer to send and receive

data across shared or public networks as if they were an integral part of a private network with

all the functionality, security, and management policies of the private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a




                                                   60
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 64 of 81




wide area network (WAN) link between the sites.         From a user perspective, the extended

network resources are accessed in the same way as resources available from a private network-

hence the name “virtual private network.” The communication between two VPN endpoints is

encrypted and usually cannot be intercepted by law enforcement.

               p.     “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that

can see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.     “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content,

and other software. Malware is a general term used to refer to a variety of forms of hostile or

intrusive software.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       72.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found on

the PREMISES, in whatever form they are found. One form in which such items might be found

is data stored on one or more digital devices. Such devices are defined above and include any

electronic system or device capable of storing or processing data in digital form, including




                                               61
           Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 65 of 81




central processing units; desktop computers, laptop computers, notebooks, and tablet computers;

personal digital assistants; wireless communication devices, such as telephone paging devices,

beepers, mobile telephones, and smart phones; digital cameras; peripheral input/output devices,

such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable

media; related communications devices, such as modems, routers, cables, and connections;

storage media, such as hard disk drives, floppy disks, USB flash drives, memory cards, optical

disks, and magnetic tapes used to store digital data (excluding analog tapes such as VHS); and

security devices. Thus, the warrant applied for would authorize the seizure of digital devices or,

potentially, the copying of stored information, all under Rule 41(e)(2)(B).        Based on my

knowledge, training, and experience, as well as information related to me by agents and others

involved in this investigation and in the forensic examination of digital devices, I respectfully

submit that, if digital devices are found on the PREMISES, there is probable cause to believe that

the items described in Attachment B will be stored in the Device(s) for at least the following

reasons:

                a.    In my experience, individuals who engage in criminal activity, particularly

when fraud is involved, often do so by using computers or other electronic devices, by among

other things, using digital devices to access websites to facilitate illegal activity and to

communicate with co-conspirators online; to store on digital devices, documents and records

relating to their illegal activity, which can include logs of online chats with co-conspirators;

email correspondence; text or other “Short Message Service” (“SMS”) messages; to retain

contact information of co-conspirators, including telephone numbers, email addresses, identifiers

for instant messaging and social medial accounts; to transmit stolen financial and personal

identification data, including names, addresses, telephone numbers, social security numbers and




                                               62
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 66 of 81




resumes of other individuals; and to keep records of these transactions. Thus, for example, much

of the evidence discussed in connection with the SUBJECT OFFENSES herein is electronic in

nature (e.g., see supra ¶¶ 36–46, 50–51, 53–59; see also ¶ 70).

               b.      Moreover, individuals who engage in the foregoing criminal activity, in

the event that they change digital devices, will often “back up” or transfer files from their old

digital devices to that of their new digital devices, so as not to lose data, including that described

in the foregoing paragraph, which would be valuable in facilitating their criminal activity.

               c.      Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or

viewed via the Internet. Electronic files downloaded to a digital device can be stored for years at

little or no cost. Even when such files have been deleted, they can be recovered months or years

later using readily-available forensics tools. When a person “deletes” a file on a digital device

such as a home computer, a smart phone, or a memory card, the data contained in the file does

not actually disappear; rather, that data remains on the storage medium and within the device

unless and until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in free space or slack space – that is, in space on the digital device that is not

allocated to an active file or that is unused after a file has been allocated to a set block of storage

space – for long periods of time before they are overwritten. In addition, a digital device’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.

Similarly, files that have been viewed via the Internet are automatically downloaded into a

temporary Internet directory or “cache.” The browser typically maintains a fixed amount of

electronic storage medium space devoted to these files, and the files are only overwritten as they

are replaced with more recently viewed Internet pages. Thus, the ability to retrieve “residue” of




                                                  63
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 67 of 81




an electronic file from a digital device depends less on when the file was downloaded or viewed

than on a particular user’s operating system, storage capacity, and computer, smart phone, or

other digital device habits.

       73.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that

establishes how the digital device(s) were used, the purpose of their use, who used them (or did

not), and when. Based on my knowledge, training, and experience, as well as information

related to me by agents and others involved in this investigation and in the forensic examination

of digital devices, I respectfully submit there is probable cause to believe that this forensic

electronic evidence and information will be in any of the Device(s) at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well.          In

particular, records of how a digital device has been used, what it has been used for, who has used

it, and who has been responsible for creating or maintaining records, documents, programs,

applications, and materials contained on the digital device(s) are, as described further in the

attachments, called for by this warrant. Those records will not always be found in digital data

that is neatly segregable from the hard drive, flash drive, memory card, or other electronic

storage media image as a whole. Digital data stored in the Device(s), not currently associated

with any file, can provide evidence of a file that was once on the storage medium but has since

been deleted or edited, or of a deleted portion of a file (such as a paragraph that has been deleted

from a word processing file). Virtual memory paging systems can leave digital data on a hard




                                                64
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 68 of 81




drive that show what tasks and processes on a digital device were recently used. Web browsers,

e-mail programs, and chat programs often store configuration data on a hard drive, flash drive,

memory card, or memory chip that can reveal information such as online nicknames and

passwords. Operating systems can record additional data, such as the attachment of peripherals,

the attachment of USB flash storage devices, and the times a computer, smart phone, or other

digital device was in use. Computer, smart phone, and other digital device file systems can

record data about the dates files were created and the sequence in which they were created. This

data can be evidence of a crime, indicate the identity of the user of the digital device, or point

toward the existence of evidence in other locations. Recovery of this data requires specialized

tools and a controlled laboratory environment, and also can require substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be




                                                 65
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 69 of 81




sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may

depend on other information stored on the devices and the application of knowledge about how

the devices behave. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                f.      I also know that when an individual uses a digital device to commit a

crime, such as communicating with co-conspirators to commit a crime, transferring sensitive

Government documents to personal devices, or facilitating financial transfers, the individual’s

device will generally serve both as an instrumentality for committing the crime, and also as a

storage medium for evidence of the crime. The digital device is an instrumentality of the crime

because it is used as a means of committing the criminal offense. The digital device is also

likely to be a storage medium for evidence of crime. From my training and experience, I believe

that a digital device used to commit a crime of this type may contain data that is evidence of how

the digital device was used; data that was sent or received; notes as to how the criminal conduct

was achieved; records of Internet discussions about the crime; and other records that indicate the

nature of the offense and the identities of those perpetrating it.




                                                  66
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 70 of 81




                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

       74.     Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in this investigation and in the forensic examination of

digital devices, I know that:

               a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices

– may be customized with a vast array of software applications, each generating a particular form

of information or records and each often requiring unique forensic tools, techniques, and

expertise. As a result, it may be necessary to consult with specially trained personnel who have

specific expertise in the types of digital devices, operating systems, or software applications that

are being searched, and to obtain specialized hardware and software solutions to meet the needs

of a particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often

essential to conducting a complete and accurate analysis of data stored on digital devices.

              c.       Further, as discussed above, evidence of how a digital device has been

used, the purposes for which it has been used, and who has used it, may be reflected in the




                                                 67
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 71 of 81




absence of particular data on a digital device. For example, to rebut a claim that the owner of a

digital device was not responsible for a particular use because the device was being controlled

remotely by malicious software, it may be necessary to show that malicious software that allows

someone else to control the digital device remotely is not present on the digital device. Evidence

of the absence of particular data or software on a digital device is not segregable from the digital

device itself. Analysis of the digital device as a whole to demonstrate the absence of particular

data or software requires specialized tools and a controlled laboratory environment, and can

require substantial time.

              d.       Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user

can easily change the extension to “.txt” to conceal the image and make it appear as though the

file contains text. Digital device users can also attempt to conceal data by using encryption,

which means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt

the data into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other

digital devices, do not store data as searchable text; rather, the data is saved in a proprietary non-

text format. Documents printed by a computer, even if the document was never saved to the

hard drive, are recoverable by forensic examiners but not discoverable by keyword searches

because the printed document is stored by the computer as a graphic image and not as text. In




                                                 68
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 72 of 81




addition, digital device users can conceal data within another seemingly unrelated and innocuous

file in a process called “steganography.” For example, by using steganography, a digital device

user can conceal text in an image file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or alter data if certain procedures are

not scrupulously followed. A substantial amount of time is necessary to extract and sort through

data that is concealed, encrypted, or subject to booby traps, to determine whether it is evidence,

contraband, or instrumentalities of a crime.

              e.      Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large,

and ever increasing, number and variety of available mobile device applications generate unique

forms of data, in different formats, and user information, all of which present formidable and

sometimes novel forensic challenges to investigators that cannot be anticipated before

examination of the device. Additionally, most smart phones and other mobile devices require

passwords for access. For example, even older iPhone 4 models, running IOS 7, deployed a type

of sophisticated encryption known as “AES-256 encryption” to secure and encrypt the operating

system and application data, which could only be bypassed with a numeric passcode. Newer cell

phones employ equally sophisticated encryption along with alpha-numeric passcodes, rendering

most smart phones inaccessible without highly sophisticated forensic tools and techniques, or

assistance from the phone manufacturer.        Mobile devices used by individuals engaged in

criminal activity are often further protected and encrypted by one or more third party

applications, of which there are many. For example, one such mobile application, “Hide It Pro,”

disguises itself as an audio application, allows users to hide pictures and documents, and offers

the same sophisticated AES-256 encryption for all data stored within the database in the mobile




                                                69
          Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 73 of 81




device.

                f.     Based on all of the foregoing, I respectfully submit that searching any

digital device for the information, records, or evidence pursuant to this warrant may require a

wide array of electronic data analysis techniques and may take weeks or months to complete.

Any pre-defined search protocol would only inevitably result in over- or under-inclusive

searches, and misdirected time and effort, as forensic examiners encounter technological and

user-created challenges, content, and software applications that cannot be anticipated in advance

of the forensic examination of the devices. In light of these difficulties, your affiant requests

permission to use whatever data analysis techniques reasonably appear to be necessary to locate

and retrieve digital information, records, or evidence within the scope of this warrant.

          75.   The volume of data stored on many digital devices will typically be so large that it

will be extremely impractical to search for data during the physical search of the premises.

                a.     Therefore, in searching for information, records, or evidence, further

described in Attachment B, law enforcement personnel executing this search warrant will

employ the following procedures:

                         1.    Upon securing the PREMISES, law enforcement personnel will,

consistent with Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, seize any digital

devices (that is, the Device(s)), within the scope of this warrant as defined above, deemed

capable of containing the information, records, or evidence described in Attachment B and

transport these items to an appropriate law enforcement laboratory or similar facility for review.

For all the reasons described above, it would not be feasible to conduct a complete, safe, and

appropriate search of any such digital devices at the PREMISES. The digital devices, and/or any

digital images thereof created by law enforcement sometimes with the aid of a technical expert,




                                                 70
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 74 of 81




in an appropriate setting, in aid of the examination and review, will be examined and reviewed in

order to extract and seize the information, records, or evidence described in Attachment B.

                         2.    The analysis of the contents of the digital devices may entail any or

all of various forensic techniques as circumstances warrant. Such techniques may include, but

shall not be limited to, surveying various file “directories” and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”

reviewing, or reading the images or first few “pages” of such files in order to determine their

precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic “keyword”

searches through all electronic storage areas to determine whether occurrences of language

contained in such storage areas exist that are related to the subject matter of the investigation.

                         3.    In searching the digital devices, the forensic examiners may

examine as much of the contents of the digital devices as deemed necessary to make a

determination as to whether the contents fall within the items to be seized as set forth in

Attachment B. In addition, the forensic examiners may search for and attempt to recover

“deleted,” “hidden,” or encrypted data to determine whether the contents fall within the items to

be seized as described in Attachment B. Any search techniques or protocols used in searching

the contents of the seized digital devices will be specifically chosen to identify the specific items

to be seized under this warrant.




                                                 71
       Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 75 of 81




                                      CONCLUSION

       76.    I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and to seize the items described in Attachment B.


                                                Respectfully submitted,




                                                Christopher D. Swenson
                                                Special Agent
                                                United States Department of State –
                                                     Office of Inspector General



       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3)
       on this ___ day of May, 2021

       _________________________________________
       ROBIN M. MERIWEATHER
       UNITED STATES MAGISTRATE JUDGE




                                             72
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 76 of 81




                                      ATTACHMENT A

                                     Person to be searched

       1.      MAY SALEHI is a SUBJECT PERSON to be searched.                    The SUBJECT

PERSON was born on or about September 9, 1955, and has an approximate height of 5’6” and

an approximate weight of 120 pounds. The search of the SUBJECT PERSON includes any and

all clothing and personal belongings, backpacks, briefcases, purses, bags, and electronic devices

that are within SALEHI’s immediate vicinity and control, wherever SALEHI is located within

the federal judicial district of the District of Columbia. SALEHI is depicted in the following

photographs:




                                    Property to be searched

       2.      The property to be searched is the residence of SALEHI, located at 4227 Jenifer

St., N.W., Washington, D.C. 20015 (“PREMISES”), and electronic devices located therein. The

PREMISES are further described as a two-story residence (house/duplex) with a basement. The
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 77 of 81




PREMISES are located on the north side of Jenifer Street, N.W. and the address is identified as

“4227” on the front of the house. The front porch of the house is enclosed with a screen and

screen door. A picture of the exterior front of the PREMISES is attached below:




       3.     Inside the screened in area, the numbers “4227” are located in black writing on a

white background next to the front door, as depicted in the above and below photographs:




                                               2
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 78 of 81




                                       ATTACHMENT B

                                       Property to be seized

       1.      The items to be seized are fruits, evidence, information, contraband, or

instrumentalities, in whatever form and however stored, relating to violations of Title 18 of the

United States Code, Sections 201 (bribery of public officials), 371 (conspiracy to defraud the

United States), 666 (federal programs bribery), 1001 (false and fictitious statements), 1031

(major fraud against the United States), 1346 (honest services fraud), and 1956 (money

laundering), and Title 31 of the United States Code, Section 5324 (structuring) (the “Subject

Offenses”), as described in the search warrant affidavit, including, but not limited to:

               Physical Items

                a.   Any electronic devices, cell phones, and electronic storage media, including
                     the following specific devices:




                b.   All bank documents, records of investments, financial documents and
                     ledgers, to include any ledgers that appear to be in a foreign language,
                     requiring translation;

                c.   All tax-related records and filings;

                d.   Cash greater than $5,000 U.S. dollars;

                                                 3
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 79 of 81




                e.    Any official State Department documents referencing State Department
                      construction projects or referencing any disputes or litigation relating to
                      those projects, or any documents whatsoever referencing Montage
                      Construction company or agents of Montage, or sent by, to, or from any
                      Montage employees or agents of Montage, or any documents referencing
                      Sina Moayedi, or sent by, to, or from Sina Moayedi;

       Electronic Items to Search:

               f. All electronic calendars, contacts, photos, Skype, Telegram, WhatsApp, and
                  other programs used to communicate;

               g. All notes applications and emails;

               h.    All SMS and/or other types of text messages;

               i. All State Department data or documents;

               j. All search histories and browser histories; and

               k. All iCloud and/or cellphone backups.


       2.      For any digital device which is capable of containing and reasonably could

contain fruits, evidence, information, contraband, or instrumentalities as described in the search

warrant affidavit and above, hereinafter the “Device(s)”:

               a. evidence of who used, owned, or controlled the Device(s) at the time the

                     things described in this warrant were created, edited, or deleted, such as logs,

                     registry entries, configuration files, saved usernames and passwords,

                     documents, browsing history, user profiles, email, email contacts, chat, instant

                     messaging logs, photographs, and correspondence;

               b. evidence of software, or the lack thereof, that would allow others to control

                     the Device(s), such as viruses, Trojan horses, and other forms of malicious

                                                  4
         Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 80 of 81




                      software, as well as evidence of the presence or absence of security software

                      designed to detect malicious software;

                   c. evidence of the attachment to the Device(s) of other storage devices or similar

                      containers for electronic evidence;

                   d. evidence of counter-forensic programs (and associated data) that are designed

                      to eliminate data from the Device(s);

                   e. evidence of the times the Device(s) was used;

                   f. passwords, encryption keys, and other access devices that may be necessary to

                      access the Device(s);

                   g. documentation and manuals that may be necessary to access the Device(s) or

                      to conduct a forensic examination of the Device(s);

                   h. records of or information about Internet Protocol addresses used by the

                      Device(s); and

                   i. records of or information about the Device(s)’s Internet activity, including

                      firewall logs, caches, browser history and cookies, “bookmarked” or

                      “favorite” web pages, search terms that the user entered into any Internet

                      search engine, and records of user-typed web addresses.

        3.         Routers, modems, and network equipment used to connect SALEHI’s computers

to the Internet.


        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

                                                   5
        Case 1:21-sw-00145-RMM Document 1 Filed 05/19/21 Page 81 of 81




that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

       The term “digital devices” includes any electronic system or device capable of storing or

processing data in digital form, including central processing units; desktop computers, laptop

computers, notebooks, and tablet computers; personal digital assistants; wireless communication

devices, such as telephone paging devices, beepers, mobile telephones, and smart phones; digital

cameras; peripheral input/output devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related communications devices, such as

modems, routers, cables, and connections; storage media, such as hard disk drives, floppy disks,

USB flash drives, memory cards, optical disks, and magnetic tapes used to store digital data

(excluding analog tapes such as VHS); security devices; and any other type of electronic,

magnetic, optical, electrochemical, or other high speed data processing devices performing

logical, arithmetic, or storage functions.




                                                6
